NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Note the attached PTO-1449 form(s) submitted with the Information Disclosure Statement(s). 


Specification
The substitute specification is approved for entry but has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28, 30-32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2017/0211031 A1) in view of CHOKSHI (US 8822208 B2).
LEE et al. discloses all of the recited subject matter substantially as claimed.  More specifically, LEE et al. teaches a vessel having a mixer that ensures a homogeneous cell distribution in dispensed quantities.  The vessel has a mixer therein for stirring contents of the vessel and an orifice in a lower wall to which a cell dispenser is attached.  The cell dispenser dispenses quantities of suspended cells having a homogeneous cell distribution.  LEE et al. pertains to vessels for dispensing cultured cells suspended in fluid and, more particularly, to a vessel having a mixer for dispensing quantities of cells suspended in fluid having a homogeneous cell distribution wherein the vessel has a mixer that ensures a homogeneous cell distribution in dispensed quantities. 
FIG. 1 shows a vessel 20 to hold the chilled cells and excipient and an impeller 22 enclosed within the vessel for maintaining cells in suspension.  The impeller 22 is oriented in a vertical plane and rotates about a horizontal axis 24 to allow maximum particle suspension at minimum power input and reduce shear effects on cells.  Cells and excipient are introduced into the vessel by removing a threaded port cap 26 in a Class 100 clean room environment or equivalent, and then transferring the content into 
the vessel 20 via pipetting or pouring.  The cap 26 may be threaded back onto the port to seal prior to cell dispensing to minimize potential for introducing foreign materials.  A hydrophobic membrane 28 on the cap 26 allows improved thermal exchange with the air in the cold room to help maintain temperature. 
 During cell dispensing, fluid is removed at a lower dispenser 30 via a vessel orifice 32 that extends through an outer wall near the bottom of the vessel 20.  The fluid travels down a bore 34 in a machined block 36 of the dispenser 30 which is affixed to the vessel 20 and sealed around the orifice 32.  A hose barb adaptor 38 open to the bore 34 that mates with the machined block 36 allows tubing to be secured to it to maintain a sterile fluid path.  Prior to sterilization of this device, tubing would be attached and secured to the hose barb adaptor 38 and terminated with another adaptor depending on how the user wishes to connect it to a dosing pump (not shown). 
 The impeller 22 consists of a plurality of paddles 40 along its outer periphery that generate strong sweeping motion of the liquid as it rotates to counteract cell settling in the excipient.  The paddles 40, which are hollow, can encapsulate permanent magnets, which are used to couple with magnets on the agitation controller (not shown) to drive the rotation of the impeller 22.  The impeller 22 also consists of two diametrically-opposed vanes 42 extending from the paddles to an inner hub that create bi-axial fluid flow as the impeller rotates to ensure homogeneity of cells suspended in the excipient.  That is, the vanes 42 have curved surfaces that urge flow axially when the impeller is 
rotated in one direction. 
 Desirably, there is a minimum of one port for adding cells and excipient into the vessel and a minimum of one port for dispensing the cells and excipient, both of which could be sealed as needed to prevent foreign contaminants, biological or not, from contacting the cell product.  The dispensing port should allow for flexibility by the user to specify how to connect the device to a dosing pump--either by using an aseptic connector, a dead-ended thermoplastic tubing that may be heat welded onto another dead-ended thermoplastic tubing, or tubing that is terminated with fittings that may be connected to another tubing inside a clean room environment.  The dosing pump would be a calibrated instrument to allow accurate metering of liquid dispensed into vials. 
The vessel wall is composed of material and at thickness that allows relatively high thermal transfer.  If the addition port is positioned at the top of the vessel, the cap on the port could further contain a hydrophobic, sterilizing-grade (0.22-micron or finer) membrane to allow gas exchange with chilled gas in the cold room or refrigerator for 
improved thermal transfer.  Additionally, the material could be clear in appearance to allow visual confirmation of impeller rotation and cell suspension. 
 All of the components of this mixing device that come in contact with the chilled excipient and cells should be manufactured from medical-grade materials that have been certified to USP Class VI, ISO 10993, or equivalent, to ensure they meet the regulatory requirements of the user.  The mixing device would also need to be sterilizable to ensure a Sterility Assurance Level by gamma radiation, steam sterilization, or other applicable means. 
LEE et al. does not disclose the filter or tubes.  CHOKSHI discloses a bioreactor with a vessel 20; a mixer 34 therein; a vessel port at 60 including tubes 66, 82, and 86 extending into and out of the vessel; and a gas filter 84 coupled to tube 86.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided LEE et al. with the tubes and filter as taught by CHOKSHI for the purposes of enabling the introduction and withdrawal of substances into and out of the vessel via the tubes through the port, for introducing reaction medium and reaction enabling materials into the vessel via the tubes, and so that sterile-filtered gas may be introduced into the vessel and to prevent any contamination from reaching the reaction medium within the vessel from the external gas supply source via the filter (col. 6, line 27 - col. 7, line 25 and Figures 1-2).

Claims 33-35, 38-41, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2017/0211031 A1) in view of CHOKSHI (US 8822208 B2) and further in view of WEGENER et al. (US 2020/0308532 A1).
Modified LEE et al. does not disclose the angled tube.  WEGENER et al. discloses a vessel 12 with a port 16 and tubes 30a-30c within the vessel that include angled lower ends that are angled or curved toward sidewall sections (e.g., at 17) of the vessel; with tube 30c terminating in an opening that is in close proximity to sidewall section 17.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified one or more of the tubes in modified LEE et al. to be angled or curved toward an interior sidewall of the vessel as disclosed by WEGENER et al. for the purpose of feeding or discharging substances into or from the vessel at particular locations within the vessel, in particular to avoid feeding or discharging said substances in proximity to the mixer that could damage the substances if introduced or discharged too close the moving mixer ¶ [0023].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2017/0211031 A1) in view of CHOKSHI (US 8822208 B2) as applied to claim 21 above and further in view of MONTGOMERY (US 5690241).
Modified LEE et al. does not disclose the non-removable port cap.  MONTGOMERY discloses a vessel 14 with a port proximate 26 that is closed via a non-removable cap 10.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the cap(s) in modified LEE et al. with non-removable cap(s) as disclosed by MONTGOMERY for the purpose of preventing the cap from being removed to preserve the sterility of the interior of the vessel.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2017/0211031 A1) in view of CHOKSHI (US 8822208 B2) and WEGENER et al. (US 2020/0308532 A1) as applied to claim 38 above and further in view of MONTGOMERY (US 5690241).
Modified LEE et al. does not disclose the non-removable port cap.  MONTGOMERY discloses a vessel 14 with a port proximate 26 that is closed via a non-removable cap 10.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the cap(s) in modified LEE et al. with non-removable cap(s) as disclosed by MONTGOMERY for the purpose of preventing the cap from being removed to preserve the sterility of the interior of the vessel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





31 August 2022